ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review filed by Matthew Scott and Mary Ann Comeslast, Appellants, pro se.
The Petition asks this Court to review an Order issued on February 22, 2012, extending a prior Order of Temporary Custody.
*315The Order does not appear in the file, but the matter in any event is not ripe for review.
This Court’s jurisdiction extends to appeals from final orders and judgments of the Tribal Court. II CCOJ § 202
The Court’s Order of February 22, 2012 as stated by Petitioners, extends a temporary order for 6 months.
THEREFORE, IT IS HEREBY ORDERED:
1. The Motion for Stay of Judgment/Order Pending Appeal be denied.
2. The Petition for Review is denied.